            Case 3:20-cv-01143-IM          Document 5   Filed 07/23/20   Page 1 of 5




Julie Bardacke Haddon, OSB No. 004884
jhaddon@grsm.com
Brian J. Kernan, OSB No. 143574
bkernan@grsm.com
GORDON REES SCULLY MANSUKHANI, LLP
1300 SW Fifth Ave., Suite 2000
Portland, OR 97201
Telephone: (503) 227-8269
Facsimile: (503) 616-3600
Attorneys for Defendant TA Operating LLC




                       IN THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

TOMMIE SHARP, an individual,                            Case No. 3:20-cv-01143 IM

                              Plaintiff,
                                                        DEFENDANT TA OPERATING LLC
       v.                                               dba TRAVELCENTERS OF
                                                        AMERICA’S ANSWER AND
TA OPERATING LLC dba TRAVELCENTERS OF                   AFFIRMATIVE DEFENSES TO
AMERICA,                                                PLAINTIFF’S COMPLAINT

                              Defendant.



       COMES NOW Defendant TA Operating LLC dba TravelCenters of America (“TA
Operating”), by and through its attorneys, and in Answer to Plaintiff Tommie Sharp’s Complaint,

admit, deny, or allege the following:

                                                 1.

       In response to Paragraph 1, TA Operating admits.

                                                 2.

       In response to Paragraph 2, TA Operating admits.

///


 DEFENDANT TA OPERATING LLC dba TRAVELCENTERS OF               GORDON REES SCULLY MANSUKHANI, LLP
 AMERICA’S ANSWER AND AFFIRMATIVE DEFENSES TO                  1300 SW Fifth Ave., Suite 2000
 PLAINTIFF’S COMPLAINT - Page 1                                Portland, OR 97201
 (3:20-cv-01143 IM)                                            Telephone: (503) 382-3851
                                                               Facsimile: (503) 616-3600
          Case 3:20-cv-01143-IM         Document 5       Filed 07/23/20     Page 2 of 5




                                                 3.

       TA Operating lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 3 and, therefore, denies the same.

                                                 4.

       In response to Paragraph 4 and each of its subparts, TA Operating denies.

                                                 5.

       In response to Paragraph 5, TA Operating denies.

                                                 6.
       In response to Paragraph 6, TA Operating denies.

                                                 7.

       Except as specifically admitted in this Answer, TA Operating denies any and all remaining

allegations not specifically addressed in this Answer.

                                 AFFIRMATIVE DEFENSES

       TA Operating has not yet had the full opportunity to conduct a reasonable inquiry of the

facts underlying this lawsuit, but based upon its current knowledge, information and belief, TA

Operating asserts the following affirmative defenses, some or all of which may ultimately be

supported by the facts to be revealed in discovery and investigation of this case. Upon request

and/or after having conducted discovery in this case, TA Operating will withdraw defenses that

are unsupported by the facts revealed in pretrial discovery and investigation, should there be any

such defenses. On the basis of the above, by way of further answer to Plaintiff’s Complaint, TA

Operating alleges:

                              FIRST AFFIRMATIVE DEFENSE

                                   (Failure to State a Claim)

                                                 8.

       Plaintiff’s Complaint fails to state a claim for relief against TA Operating upon which relief

can be granted.

 DEFENDANT TA OPERATING LLC dba TRAVELCENTERS OF                  GORDON REES SCULLY MANSUKHANI, LLP
 AMERICA’S ANSWER AND AFFIRMATIVE DEFENSES TO                     1300 SW Fifth Ave., Suite 2000
 PLAINTIFF’S COMPLAINT - Page 2                                   Portland, OR 97201
 (3:20-cv-01143 IM)                                               Telephone: (503) 382-3851
                                                                  Facsimile: (503) 616-3600
          Case 3:20-cv-01143-IM         Document 5       Filed 07/23/20     Page 3 of 5




                               SECOND AFFIRMATIVE DEFENSE

                                       (Comparative Fault)

                                                 9.

       Plaintiff’s claims are barred, in whole or in part, because Plaintiff’s alleged damages, if

any, were caused in whole or in part by Plaintiff’s own negligence, including his failure to properly

look out for his own safety.

                               THIRD AFFIRMATIVE DEFENSE

                                         (Fault of Others)
                                                10.

       Plaintiff’s alleged damages, if any, were caused in whole or in part by the actions,

omissions, and/or conduct of others over whom TA Operating exercised no control, and Plaintiff

is not entitled to recover any damages from TA Operating on the basis of those actions, omissions,

and/or conduct.

                               FOURTH AFFIRMATIVE DEFENSE

                                       (Failure to Mitigate)

                                                11.

       Plaintiff’s claims are barred, in whole or in part, because if any damages are proved to be

caused by TA Operating, such damages could have and should have been remedied at a more

reasonable expense.

                               FIFTH AFFIRMATIVE DEFENSE

                                       (Superseding Cause)

                                                12.

       Plaintiff’s claims are barred because the injuries or damages Plaintiff complains of may

have been actually or proximately caused, in whole or in part, by the intervening or superseding

conduct of Plaintiff or independent third parties, or by events that were extraordinary under the

circumstances or not foreseeable in the normal course of events.

 DEFENDANT TA OPERATING LLC dba TRAVELCENTERS OF                  GORDON REES SCULLY MANSUKHANI, LLP
 AMERICA’S ANSWER AND AFFIRMATIVE DEFENSES TO                     1300 SW Fifth Ave., Suite 2000
 PLAINTIFF’S COMPLAINT - Page 3                                   Portland, OR 97201
 (3:20-cv-01143 IM)                                               Telephone: (503) 382-3851
                                                                  Facsimile: (503) 616-3600
           Case 3:20-cv-01143-IM          Document 5      Filed 07/23/20    Page 4 of 5




                               SIXTH AFFIRMATIVE DEFENSE

                                               (Offset)

                                                  13.

        TA Operating is entitled to an offset against any damages that it may owe, in the amount

of any damages that Plaintiff has already recovered from others.

                                        (Reservation of Rights)

                                                  14.

        TA Operating reserves the right to amend this Answer to include additional affirmative
defenses, which further discovery or investigation discloses are appropriate.

                                      PRAYER FOR RELIEF

        WHEREFORE, having fully answered Plaintiff’s Complaint, TA Operating requests the

following relief:

            1. That Plaintiff recover nothing by reason of his Complaint;

            2. That judgment be entered against Plaintiff and in favor of TA Operating;

            3. That Plaintiff’s Complaint be dismissed with prejudice;

            4. That TA Operating be awarded its costs and disbursements incurred herein; and

            5. That TA Operating be granted such other and further relief as the Court may deem

                just and equitable.

DATED this 23rd day of July, 2020                       GORDON REES SCULLY MANSUKHANI,



                                                        By: s/ Julie Bardacke Haddon
                                                        Julie Bardacke Haddon, OSB No. 004884
                                                        jhaddon@grsm.com
                                                        Brian J. Kernan, OSB No. 143564
                                                        bkernan@grsm.com
                                                        Of Attorneys for Defendant TA Operating
                                                        LLC




 DEFENDANT TA OPERATING LLC dba TRAVELCENTERS OF                  GORDON REES SCULLY MANSUKHANI, LLP
 AMERICA’S ANSWER AND AFFIRMATIVE DEFENSES TO                     1300 SW Fifth Ave., Suite 2000
 PLAINTIFF’S COMPLAINT - Page 4                                   Portland, OR 97201
 (3:20-cv-01143 IM)                                               Telephone: (503) 382-3851
                                                                  Facsimile: (503) 616-3600
           Case 3:20-cv-01143-IM         Document 5       Filed 07/23/20      Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of July, 2020, a true and correct copy of the foregoing
document, which was filed with the Court through the CM/ECF system, will be sent electronically
to all registered participants as identified on the Notice of Electronic Filing:

        Willard E. Merkel
        Attorney at Law
        One SW Columbia St., Suite 520
        Portland, OR 97203
        wmerkel@merkelassoc.com
        Attorneys for Plaintiff




                                               Erika Overson, Legal Assistant




 DECLARATION OF SERVICE - Page 1                                   GORDON REES SCULLY MANSUKHANI, LLP
 (3:20-cv-01143 IM)                                                1300 SW Fifth St., Suite 2000
                                                                   Portland, OR 97201
                                                                   Telephone: (503) 382-3851
                                                                   Facsimile: (503) 616-3600
